*563MEMORANDUM **
Jesus Manuel Valenzuela-Anaya appeals from the 51-month sentence imposed following his guilty-plea conviction for illegal re-entry after deportation, in violation of 8 U.S.C. § 1326(a). We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Valenzuela-Anaya contends that the government’s refusal to move for a third point reduction for acceptance of responsibility, pursuant to U.S.S.G. § 3El.l(b), was arbitrary because it was not rationally related to a legitimate government end. This contention lacks merit. See United States v. Medina-Beltran, 542 F.3d 729, 731 (9th Cir.2008).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.